Title: From George Washington to Samuel Chase, 17 January 1785
From: Washington, George
To: Chase, Samuel



Dear Sir,
Mt Vernon 17th Jan: 1785.

The irregularity of the post, occasioned by the frost, prevented my hearing with certainty what the Assembly of this State had done with the Potomac Bill until yesterday. I have now the pleasure to inform you that they have adopted the one which passed your Legislature, & come to similar resolutions respecting the road of communication with the river Cheat, & the application to the State of Pennsylvania for another to Yohioghaney—They have also passed a similar act for improving & extending the navigation of James river.
As you expressed a desire to know what the Assembly of this State had done, or were about to do respecting an establishment for the teachers of religion —I do myself the honor to enclose you a copy of their proceedings in that matter, & am &c.

G: Washington

